Citation Nr: 0413356	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  98-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a decision entered in October 2002, the Board granted 
reopening of the claim, but then denied the reopened claim.  
Subsequently, an appeal was taken to the U. S. Court of 
Appeals for Veterans Claims (Court).  In March 2003, the 
Court granted a joint motion of the parties, vacated the 
portion of October 2002 Board decision which denied the 
reopened claim seeking service connection for a low back 
disability, and remanded the matter for action consistent 
with the joint motion.  The Court did not retain jurisdiction 
over this matter.  

In April 2004, the veteran's attorney submitted new medical 
evidence in support of the appeal and waived initial 
consideration of this evidence by the RO.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The evidence is evenly balanced on the question of 
whether the appellant's current low back disability 
originated in service.  



CONCLUSION OF LAW

Low back disability was incurred during active military 
service in peacetime.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claim.  

Factual Background

The service medical records reflect that, in May 1962, the 
veteran was seen for medical treatment following an accident 
in which he dove off a diving board and landed on cement.  He 
experienced no unconsciousness.  There were abrasions and 
pain in the right back.  The veteran had spasm and tenderness 
of the paravertebral musculature on the right at L3-4.  The 
diagnoses were multiple abrasions and back contusion.  X-rays 
of the spine at this time disclosed no abnormalities, and 
medication was prescribed.  The appellant was seen four days 
later with complaints of marked pain and paravertebral spasm 
at L3-5.  He reported that he heat felt good at times, but 
pain and stiffness returned soon after.  The veteran was 
referred to the orthopedic clinic where diathermy was 
prescribed.  Several days later, the veteran was described as 
feeling better with much less spasm.  The veteran had good 
range of motion of the back at this time.  

The remainder of the service medical records are negative for 
evidence of low back disability.  The report of a July 1962 
examination for separation shows that the veteran's low back 
was found to be normal on that medical examination.  

Also of record are private and VA medical reports, dating 
from 1971 to 1983.  In pertinent part, those records indicate 
that a private physician reported in July 1971 that he had 
treated the veteran for spasm of the lumbar spine on one 
occasion in April 1971.  Another private physician related in 
a December 1971 statement that he had treated the veteran on 
several occasions in 1962 for low back pain.  However, that 
physician is now deceased and his medical records are no 
longer available for review.  

On VA orthopedic examination in March 1971, no evidence of a 
low back disorder was found.  An X-ray of the lumbar spine, 
conducted in connection with a September 1971 VA examination, 
revealed slight narrowing of the fifth lumbar interspace.  On 
orthopedic examination by VA in September 1971, the examiner 
diagnosed trauma (sprain) of the lumbar spine by history 
only.  The VA examiner commented that the findings on the 
examination did not support a diagnosis of any current 
orthopedic disorder.  

A September 1976 private X-ray report indicates that a small 
osteophyte at L4 was found.  In the 1980s, several private 
physicians submitted records reflecting that the veteran's 
low back disorder might be related to the in-service injury 
or to disc degeneration.  In May 1982, one private physician 
concluded that he had "grave hesitancy" in accounting the 
trauma of twenty years previously to the veteran's current 
low back disorder.  

Private medical reports, submitted by the veteran's 
chiropractor and dated in 1994 and 1998, reflect the 
chiropractor's opinion that the appellant's current low back 
disorder was a result of the injury in service in 1962.  

The veteran's medical history, as recorded in the extensive 
medical evidence in the veteran's claims folders, was 
reviewed by a VA orthopedist in October 1999.  Based upon his 
review of the veteran's pertinent medical history, this VA 
physician concluded that there was no relationship between 
the current degenerative disc disease and degenerative 
arthritis in the veteran's lower back and the incident that 
occurred during service in 1962 which involved only a minor 
injury to the lower back; and that the veteran's current low 
back complaints were a part of a normal aging process.  In 
support of his conclusion, he noted that X-rays at the time 
of the service injury were negative, that the veteran's low 
back was normal on examination for discharge and that there 
were essentially no further low back complaints until 10 
years after the injury in service.  

In August 2002, the appellant submitted a response by the 
private chiropractor to the October 1999 medical opinion by 
the VA orthopedic specialist.  

In April 2004, the appellant submitted a statement by a 
private physician who specializes in sports medicine.  Based 
upon her review of the appellant's medical records and other 
relevant documents in the VA claims file, it was the opinion 
of this physician that it was more likely than not that the 
veteran's injury in service was the cause of his persistent 
low back pain and advanced degenerative arthritis of the 
lumbosacral spine.  She emphasized that the veteran has 
suffered "the typical waxing and waning pain associated with 
low back degenerative disease."  She also noted that the 
initial X-ray films taken in service would only be relevant 
in demonstrating acute bony pathology; that X-rays taken a 
few years later did demonstrate vertebral joint space 
narrowing, which was at least as likely as not the beginning 
of the veteran's osteoarthritis; and that it takes many years 
for debilitating degenerative osteoarthritis to appear on X-
rays.  

Analysis

The veteran contends that his current low back disorder is 
due to an injury sustained in a fall from a diving board onto 
cement during service in May 1962.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by peacetime 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although the record contains no contemporaneous medical 
evidence of the presence of a chronic low back disorder in 
service or until years thereafter, the record does contain 
medical opinions addressing the etiology of the veteran's 
current low back disability.  The October 1999 VA medical 
opinion and the April 2004 private medical opinion are both 
based upon a review of the pertinent evidence and are both 
supported by persuasive reasoning.  In the Board's opinion, 
the evidence in favor of the veteran's claim is in 
approximate balance with the evidence against the claim.  
This approximate balance of positive and negative evidence 
raises a reasonable doubt concerning the merits of the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Accordingly, the Board has 
concluded that entitlement to service connection for a low 
back disability is warranted.  


ORDER

Entitlement to service connection for a low back disability 
is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



